Citation Nr: 1523484	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-32 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss (BHL).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Counsel







INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  He also had just under seven months of other service.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Service connection for BHL was denied therein.  The Veteran appealed this determination.  Review of his paper and electronic claims files at this time shows that Board adjudication cannot proceed yet.  As such, this matter is REMANDED for additional development.  


REMAND

Although the delay entailed by a remand is regrettable, Board adjudication of the Veteran's claim of entitlement to service connection for BHL cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2014).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2014).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).

Here, VA treatment records dated into October 2013 are available.  Some concern ongoing audiological care for the Veteran.  Others dated from October 2013 to present therefore likely exist.  A request or requests for them must be made.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Private treatment records related to audiological care for the Veteran also are available.  All are dated in 2011.  It thus is possible that others exist.  The Veteran must be asked to submit or provide enough information to identify and locate any along with authorization for their release.  An initial request with follow-up requests as necessary must be made if he does the latter.  Notice to him and his representative finally must be made if any of the aforementioned is unsuccessful.

II.  Medical Examination and Opinion

The duty to assist also requires that VA provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  Such is necessary when there is evidence that the Veteran has a current disability or at least symptoms thereof; evidence that he suffered an event, injury, or disease during service or manifested a certain disease during its presumptive period thereafter; an indication of an association between the aforementioned; and insufficient evidence for adjudication.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Medical evidence that suggests but does not confirm a nexus and credible lay evidence of continuity of symptomatology satisfies the low indication threshold.  McLendon, 20 Vet. App. at 79.

To date, the Veteran has not undergone a VA medical examination for BHL.  There is no VA medical opinion for BHL.  Yet, a February 2011 private treatment record reflects a diagnosis of hearing loss.  Pure tone audiometry in an August 2012 VA treatment record shows that it arises to the level of a disability for VA purposes.  38 C.F.R. § 3.385 (2014).  Service treatment records do not document that the Veteran complained of any hearing problem despite trouble with his ears prior to service.  However, they do reveal occasional pure tones above 20, which signifies some hearing loss, upon conversion from reporting per the American Standards Association (ASA) to the International Standards Organization (ISO)-American National Standards Institute (ANSI) used since November 1, 1967.  Hensley v. Brown, 5 Vet. App. 155 (1993).  That the Veteran had some loud noise exposure from gun training without ear protection during service further is conceded.  

The Veteran contends that he has had problems hearing ever since service.  Other than the aforementioned and pure tone audiometry from November 1967 which is included in service treatment records despite being post-service, no other relevant medical evidence exists.  At first glance, however, there is no reason to doubt the Veteran's credibility.  There accordingly is a suggestion of direct service connection but insufficient evidence for adjudication in that regard.  Arrangements must be made for the Veteran to undergo a VA medical examination complete with a VA medical opinion.  This opinion shall address all avenues for establishing service connection.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  In addition to direct service connection, presumptive service connection for BHL as a chronic disease (an organic disease of the nervous system) must be considered.  38 U.S.C.A. § 1101(3) (West 2014); 38 C.F.R. § 3.309(a) (2014).  

In rendering the aforementioned opinion, that the Veteran's conceded loud noise exposure was during his other service in the Senior Reserve Officers' Training Corps (ROTC) as well as during his active service must be considered.  Service connection means that a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2014); 38 C.F.R. §§ 3.1(k), 3.303(a) (2014).  Active service includes active duty, active duty for training (ACTDUTRA) during which a disease or injury resulting in disability was incurred or aggravated, and inactive duty for training (INACTDUTRA) during which only an injury resulting in disability was incurred or aggravated.  38 U.S.C.A. § 101(24) (West 2014); 38 C.F.R. § 3.6(a) (2014).  ACTDUTRA includes duty performed by a member of a Senior ROTC program when ordered to such duty for the purpose of training.  38 U.S.C.A. § 101(22)(D) (West 2014); 38 C.F.R. § 3.6(c)(4) (2014).  INACDUTRA includes other training by a member of or applicant for membership in the Senior ROTC.  38 U.S.C.A. § 101(23)(C) (West 2014); 38 C.F.R. § 3.6(d)(3) (2014).

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those with respect to audiological care, dated from October 2013 to the present.  Associate all records received with the paper or electronic claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  Ask the Veteran to either submit any outstanding private treatment records concerning his audiological care or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all records received with the paper or electronic claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  After completion of the above, arrange for the Veteran to undergo a VA medical examination regarding BHL.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed therein.  The examiner also shall document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests including pure tone audiometry and the Maryland CNC shall be performed, the results of which shall be set forth in the report.  A diagnosis or diagnoses then shall be rendered.
The examiner next shall opine in the report as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed hearing loss, regardless of when the diagnosis was made, is related to the Veteran's conceded loud noise exposure from gunfire during active duty, ACTDUTRA, or INACTDUTRA service or was manifested during his first post-service year.  A clear and full rationale (explanation) must be provided for each opinion in the report.  This requires that medical principles be discussed as they relate to the medical and lay (non-medical) evidence.  

In this regard, the examiner is advised that service treatment records contain numerous audiometric tests, for which the switch in reporting test results from ASA to ISO-ANSI on November 1, 1967, must be taken into account, and document ear problems prior to service.  The examiner is also advised that the earliest post-service documentation of hearing loss is from February 2011, though the Veteran reports having trouble hearing ever since service.  If any opinion cannot be reached without speculation, the examiner shall discuss why.  A copy of, or at least a citation to, any medical literature referenced in the report shall be provided by the examiner.

4.  Finally, readjudicate the Veteran's claim of entitlement to service connection for BHL.  Issue a rating decision if the determination made is favorable to him.  If the determination is unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision or SSOC to the Veteran and his representative, and place a copy in the paper or electronic claims file.  Allow them the requisite time period to respond to an SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2014).

